I dissent.
The test is stated by the supreme court of the United States to be, "Was the employee at the time of the injury engaged in interstate transportation, or in work so closely related to it as to be practically a part of it?" The deceased was engaged in working upon an insulator that supported a wire that was actually in use in moving trains engaged in interstate commerce, and was killed by a fall resulting from a shock caused by an escape of some of the electric current so used. His *Page 25 
connection with the actual movements of trains was so direct that had all the current short-circuited through his body, its effect on the trains in motion would have been instantaneous.
The electricity in question was generated at a steam-generating plant at Fruitvale. That steam plant was just as truly operating the moving cars as though the steam had been generated in a locomotive attached to the train. The electric transmission line was merely a means of conducting that power to the train, and in no sense differs in legal contemplation from the system of transmission of power by cable to the cars of a cable railroad. It is merely a means to an end; an instrumentality for moving interstate commerce; a method of applying the potential energy of coal and fuel oil to the movement of a train. The instant the potential energy was converted into kinetic energy it became the proximate cause of train movement, and the instrumentalities used in applying it to the interstate commerce is as much a part of the system of transportation as the car in which the passenger or freight rides. The intimate connection with the actual movement of trains is shown by the fact that the instant the power plant ceases to operate, or the transmission wire breaks, the car upon the railroad track, whether it be ten miles or five hundred miles away, immediately stops. The fact that in transmitting this power it passes through what is known as transforming stations has no significance whatever. It must be conceded that distance is not a factor in the determination of the question whether or not a person is engaged in interstate commerce. For instance, no one would doubt that if a train-dispatcher on Eiffel Tower, Paris, operated trains on an interstate railroad in California from there, he would be engaged in interstate commerce. The question of the method of the transmission of his orders would likewise be immaterial. He might use wireless across the Atlantic Ocean, a telegraph wire from New York to San Francisco, and a telephone from San Francisco to the station agent, who writes the message and hands it to the conductor. It would make no difference if the message was originally written and transmitted in French and was afterward translated into English. It is obvious that the true question is, "Were the messages that were sent by the train-dispatcher obeyed by the train crews in operating their trains?" So the question here is, "Was the power passing along the power line the proximate cause of *Page 26 
the motion of the trains?" If so, those engaged in operating or maintaining the devices by which the power is transmitted would, upon the principle above stated, be engaged in interstate commerce. That this power so transmitted was the proximate cause of the movement of the trains would seem to be conclusively answered in the affirmative by the fact that any break in the power line instantaneously affects the moving trains. The transforming stations referred to in the majority opinion are merely a means to an end, viz., the. transmission of the power from the steam plant to the train. The fireman in the generating plant is as truly engaged in moving interstate commerce as is the fireman of a locomotive hauling such commerce. In each case the fireman is putting into the firebox potential energy in the form of coal or oil. That energy before it is applied to the cars must first be converted into heat, a form of kinetic energy, and then from heat into train motion. The fact is that both are actually engaged in moving the train by the process of converting the potential. energy stored in coal or oil into the movement of a train. If there were some process involved in the scheme of electrical transmission of power similar to the storage of coal — in other words, if the electricity was stored in one place, as oil or coal may be stored, and thus reconverted into potential energy and then used out of the storage batteries, as in the case of an electric automobile, the situation might be analogous to that referred to in Chicago, B.  Q. R. R. Co. v. Harrington,241 U.S. 177, [60 L.Ed. 941, 36 Sup. Ct. Rep. 517, 11 N.C. C. A. 992], but under the agreed facts there is no storage whatever. This case cannot be distinguished in principle from the case ofSouthern Pacific Co. v. Industrial Accident Commission,174 Cal. 8, [L. R. A. 1917E, 262, 161 P. 1139], where a lineman was killed while engaged in removing a telephone wire which had fallen on a "trolley wire of the same line involved in this proceeding." The power transmission line was but an extension of the trolley wire, as much a part of the system as feed wires along the track, or the span wires supporting the trolley wires.